Citation Nr: 1828976	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left knee total arthroplasty with left thigh muscle atrophy in excess of 30 percent prior to January 14, 2016, and in excess of 40 percent from January 14, 2016.

2.  Whether new and material evidence has been received to reopen service connection for a lumbosacral spine (back) disorder.

3.  Entitlement to service connection for a lumbosacral spine disorder, including as due to service-connected left knee total arthroplasty with left thigh muscle atrophy.

4.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

5.  Entitlement to service connection for a right knee disorder, including as due to service-connected left knee total arthroplasty with left thigh muscle atrophy.

6.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and drug and alcohol abuse.

8.  Whether new and material evidence has been received to reopen service connection for a thyroid disorder.

9.  Entitlement to service connection for a thyroid disorder.

10.  Whether new and material evidence has been received to reopen service connection for coronary artery disease (CAD).

11.  Entitlement to service connection for CAD, including as due to service-connected left knee total arthroplasty with left thigh muscle atrophy.

12.  Entitlement to service connection for a right elbow disorder, including as due to service-connected left knee total arthroplasty with left thigh muscle atrophy.

13.  Entitlement to service connection for residuals of gastric bypass surgery.

14.  Entitlement to service connection for anemia.

15.  Entitlement to service connection for a disorder manifesting as internal bleeding.

16.  Entitlement to service connection for a disorder manifesting as temporary blindness.

17.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for right radical nephrectomy, claimed to have been caused by inadequate VA care.



REPRESENTATION

Appellant represented by:	Peter S. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  During the course of this appeal, in an April 2016 rating decision, the RO in Phoenix, Arizona, changed the diagnostic code under which the service-connected left knee disorder was rated to grant an increased disability rating of 40 percent from January 14, 2016.  As the Veteran has not received a total grant of benefits sought on appeal for the service-connected left knee, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

In December 2017, the Veteran presented testimony from Los Angeles, California, at a Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for an acquired psychiatric disorder, a thyroid disorder, CAD, a right elbow disorder, anemia, and disorders manifesting as internal bleeding and temporary blindness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of whether new and material evidence has been received to reopen service connection for both varicose veins and bronchitis have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, from November 6, 2008, the service-connected left knee total arthroplasty with left thigh muscle atrophy manifested as chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  A February 1989 rating decision denied service connection for a back disorder.  The Veteran was notified of the rating decision and his appellate rights in February 1989 and he did not submit a notice of disagreement (NOD) nor was new and material evidence received within one year of the rating decision.

3.  The Veteran subsequently sought, and was denied, service connection for a back disorder in August 2000 and October 2001.  The Veteran was notified of the rating decisions and his appellate rights and he did not submit a NOD nor was new and material evidence received within one year of the rating decisions.

4.  The evidence received since the last final rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for a lumbosacral spine (back) disorder.

5.  A September 1980 rating decision denied service connection for a right knee disorder.  The Veteran was notified of the rating decision and his appellate rights in October 1980 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

6.  The Veteran subsequently sought, and was denied, service connection for a knee disorder in February 1989, August 2000, and October 2001.  The Veteran was notified of the rating decisions and his appellate rights and he did not submit a NOD nor was new and material evidence received within one year of the rating decisions.

7.  The evidence received since the last final rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for a right knee disorder.

8.  An August 2000 rating decision denied service connection for PTSD.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

9.  The evidence received since the August 2000 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for PTSD.

10.  An August 2000 rating decision denied service connection for a thyroid disorder.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

11.  Subsequently, an October 2001 rating decision denied service connection for a thyroid disorder.  The Veteran was notified of the rating decision and his appellate rights in October 2001 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

12.  The evidence received since the last final rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for a thyroid disorder.

13.  An August 2000 rating decision denied service connection for CAD.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

14.  Subsequently, an October 2001 rating decision denied service connection for CAD.  The Veteran was notified of the rating decision and his appellate rights in October 2001 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

15.  The evidence received since the last final rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for CAD.

16.  The Veteran is currently diagnosed with lumbosacral spinal disorders of degenerative joint disease (DJD) and degenerative disc disease (DDD), and the right knee disorder of right knee derangement with genu valgus.

17.  The currently diagnosed lumbosacral spine and right knee disorders are proximately due to or the result of the service-connected left knee total arthroplasty with left thigh muscle atrophy.

18.  Prior to and during the relevant period on appeal, the Veteran did not have any residual symptoms stemming from gastric bypass surgery.

19.  The Veteran has additional disability of kidney loss due to a full nephrectomy.

20.  Were it not for the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, the Veteran could have received a partial nephrectomy, which would have prevented kidney loss due to a full nephrectomy.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from November 6, 2008, the date of increased rating claim, the criteria for a 60 percent disability rating for chronic residuals consisting of severe painful motion or weakness due to left knee total arthroplasty with left thigh muscle atrophy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055 & 5313 (2017).

2.  The February 1989, August 2000, and October 2001 rating decisions denying service connection for a lumbosacral spine (back) disorder are final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen service connection for a lumbosacral spine (back) disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The September 1980, February 1989, August 2000, and October 2001 rating decisions denying service connection for a right knee disorder are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

5.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The August 2000 rating decision denying service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

7.  New and material evidence has been received to reopen service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The August 2000 and October 2001 rating decisions denying service connection for a thyroid disorder are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

9.  New and material evidence has been received to reopen service connection for a thyroid disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

10.  The August 2000 and October 2001 rating decisions denying service connection for CAD are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

11.  New and material evidence has been received to reopen service connection for CAD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

12.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the lumbosacral spine disorders of DJD and DDD, as secondary to the service-connected left knee total arthroplasty with left thigh muscle atrophy, have been met.  38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2017).

13.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the right knee disorder of derangement with genu valgus, as secondary to the service-connected left knee total arthroplasty with left thigh muscle atrophy, have been met.  38 U.S.C. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2017).

14.  The criteria for service connection residuals of gastric bypass surgery have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

15.  Resolving reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional disability of kidney loss due to a full nephrectomy have been met.  38 U.S.C. §§ 1151, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Disability Rating for Left Knee Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disabilities.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban at 262.  In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran received a total knee joint replacement in the left knee in 2001.  As such, after that procedure the Veteran's service-connected left knee was rated under Diagnostic Code 5055 for knee replacement.  Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  Once any applicable total rating period has elapsed, under Diagnostic Code 5055 a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent.  38 C.F.R. § 4.71a.

The Veteran received a second left knee replacement in 2014, after which it was discovered that the Veteran's left thigh was atrophying due to the service-connected left knee disorder.  As such, in an April 2016 rating decision, the RO in Phoenix, Arizona, changed the diagnostic code under which the service-connected left knee disorder was rated to grant an increased disability rating of 40 percent from January 14, 2016.  Specifically, the Veteran was granted a 40 percent disability rating under Diagnostic Code 5313 for a severe disability of muscle group XIII, which includes the hip and knee.  A 40 percent disability rating is the highest available under Diagnostic Code 5313.  38 C.F.R. § 4.73.

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire increased rating period on appeal, from November 6, 2008, the service-connected left knee total arthroplasty with left thigh muscle atrophy manifested as chronic residuals consisting of severe painful motion or weakness in the affected extremity.

Review of the evidence of record reflects that the Veteran has complained of increasing pain and weakness in the left knee for over a decade.  Per the report from a June 2009 VA knee examination, the Veteran advanced that the left knee would give out and result in falls.  Per a subsequent January 2010 VA treatment record, it was noted that the Veteran fell and broke the right elbow five years earlier.  It is the Veteran's contention that the fall was due to left knee weakness.  By 2013 the left knee had become infected and required additional surgery.  This subsequently resulted in severe atrophy to the left thigh muscles around the knee.  

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire increased rating period on appeal, from November 6, 2008, the service-connected left knee total arthroplasty with left thigh muscle atrophy manifested as chronic residuals consisting of severe painful motion or weakness in the affected extremity.  During the course of this appeal the Veteran suffered significant complications in the left knee, including infection, which greatly increased the symptoms of pain and weakness in the left knee.  Review of the medical evidence does not indicate specifically when the left knee began this drastic downturn.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise on the question of whether the left knee chronic residuals manifested as severe painful motion or weakness in the affected extremity from the date of claim.  For these reasons, the Board finds that an increased 60 percent disability rating under Diagnostic Code 5055 is warranted from November 6, 2008, the date of claim for an increased rating for the service-connected left knee disability.  The Board notes that this is the maximum schedular rating available for the left knee replacement and residuals.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to November 6, 2008, the date of increased rating claim, for the service-connected left knee disability.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between November 2007 and November 2008.  As such, the appropriate effective date for the increased disability rating of 60 percent for left knee total arthroplasty with left thigh muscle atrophy is November 6, 2008, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2017).

New and Material Evidence

The Veteran seeks to reopen his service connection claim for a lumbosacral spine (back) disorder, a right knee disorder, PTSD, a thyroid disorder, and CAD.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2017).

A February 1989 rating decision denied service connection for a back disorder.  The Veteran was notified of the rating decision and his appellate rights in February 1989 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.  The Veteran subsequently sought, and was denied, service connection for a back disorder in August 2000 and October 2001.  The Veteran was notified of the rating decisions and his appellate rights and he did not submit a NOD nor was new and material evidence received within one year of the rating decisions.

A September 1980 rating decision denied service connection for a right knee disorder.  The Veteran was notified of the rating decision and his appellate rights in October 1980 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.  The Veteran subsequently sought, and was denied, service connection for a knee disorder in February 1989, August 2000, and October 2001.  The Veteran was notified of the rating decisions and his appellate rights and he did not submit a NOD nor was new and material evidence received within one year of the rating decisions.

An August 2000 rating decision denied service connection for PTSD.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.  

An August 2000 rating decision denied service connection for a thyroid disorder.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.  Subsequently, an October 2001 rating decision denied service connection for a thyroid disorder.  The Veteran was notified of the rating decision and his appellate rights in October 2001 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

An August 2000 rating decision denied service connection for CAD.  The Veteran was notified of the rating decision and his appellate rights in August 2000 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.  Subsequently, an October 2001 rating decision denied service connection for CAD.  The Veteran was notified of the rating decision and his appellate rights in October 2001 and he did not submit a NOD nor was new and material evidence received within one year of the rating decision.

The various rating officers found that the aforementioned disorders were not related to service.  As no NOD was submitted and no and material evidence received within one year of the rating decisions, the aforementioned rating decisions became final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

New and material evidence has been submitted.  VA has received private medical opinions dated February 2017 and August 2017 which, when considered with the other evidence of record, relates to the unestablished fact necessary to substantiate the claim for service connection for a lumbosacral spine (back) disorder, a right knee disorder, PTSD, a thyroid disorder, and CAD; namely, a relationship between the disorders and either service or a service-connected disorder.  Accordingly, the service connection claims are reopened.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

DJD, as arthritis, is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for a lumbosacral spine disorder.  Walker, 708 F.3d 1331.  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has determined that obesity is not a disability for service connection or secondary service connection compensation purposes.  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability for which secondary service connection may be established.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  It was noted that, under 38 C.F.R. 
§ 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected and that "proximate cause" had been defined by Black's Law Dictionary, 213 (7th ed. 1999), as a "cause that directly produces an event and without which the event would not have occurred."  As such, VA must resolve: (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Lumbosacral Spine and Right Knee Disorders

During the course of this appeal the Veteran has advanced that currently diagnosed lumbosacral spine/back and right knee disorders were caused and/or aggravated by the service-connected left knee disorder.  

At the outset, the Board notes that the Veteran is currently diagnosed with lumbosacral spinal disorders of DJD and DDD, and the right knee disorder of right knee derangement with genu valgus.  Such diagnoses can be found within the February 2017 independent medical evaluation report submitted by the Veteran's representative.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed lumbosacral spine and right knee disorders are proximately due to or the result of the service-connected left knee total arthroplasty with left thigh muscle atrophy.  Specifically, the evidence reflects that the service-connected left knee disorder resulted in the Veteran's obesity, which, in turn, caused, or at least aggravated, the currently diagnosed back and right knee disorders.

As noted above, VA received a February 2017 independent medical evaluation report submitted by the Veteran's representative.  The medical evaluation report reflects that the private examiner reviewed the relevant evidence of record, including both service and post-service treatment records.  Further, the private examiner reviewed and cited to the medical literature.

After reviewing the relevant evidence of record and the medical literature, the private examiner first opined that the Veteran's service-connected left knee total arthroplasty with left thigh muscle atrophy caused the Veteran's obesity.  From there, the private examiner found that it was more likely than not that the obesity, caused by the service-connected left knee disorder, caused, or at least aggravated, the Veteran's DJD and DDD of the lumbosacral spine and the right knee derangement with genu valgus.  

The February 2017 independent medical evaluation is supported by the findings of a VA examiner in December 2015.  Specifically, per the December 2015 VA back and knee examination reports, the VA examiner found that at least some of the Veteran's back and knee symptomatology was attributable to the Veteran's obesity, which, as discussed above, was caused by the service-connected left knee disorder.

The Veteran is currently diagnosed with lumbosacral spinal disorders of DJD and DDD, and the right knee disorder of right knee derangement with genu valgus, and a private physician in February 2017 opined that the currently diagnosed disorders are proximately due to or the result of obesity caused by the service-connected left knee total arthroplasty with left thigh muscle atrophy.  This opinion is supported, at least in part, by the findings of a VA examiner in December 2015.  As such, the Board finds the evidence of record to at least be in equipoise on the questions of whether obesity resulting from a service-connected disability was a substantial factor in causing the back and knee disorders, and whether the disorders would not have occurred but for obesity caused by the service-connected disability.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbosacral spinal disorders of DJD and DDD, and the right knee disorder of right knee derangement with genu valgus, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Residuals of Gastric Bypass Surgery

In a November 2009 statement, the Veteran advanced having to undergo gastric bypass surgery in order to lose enough weight to be able to undergo the original left knee replacement surgery in 2001.  While no residuals of the gastric bypass surgery were noted in the November 2009 statement, the RO took this as a claim for service connection for residuals of gastric bypass surgery.

Review of the Veteran's medical records for the entire relevant period on appeal does not show any residual symptoms and/or diagnosed disorders attributable to prior gastric bypass surgery.  While the Veteran submitted multiple lay statements during the course of this appeal, the Veteran has not identified any residual symptoms and/or diagnosed disorders attributable to prior gastric bypass surgery.  Additionally, the Veteran did not testify about any residual symptoms and/or diagnosed disorders attributable to prior gastric bypass surgery at the December 2017 Board videoconference hearing.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have any currently diagnosed residual symptoms and/or diagnosed disorders attributable to prior gastric bypass surgery.  Such a finding is supported by the medical evidence of record and the fact that Veteran's has not offered any such residuals when presented the opportunity.  Because the preponderance of the evidence is against service connection for residuals of gastric bypass surgery, the benefit of the doubt doctrine is not for application.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

Entitlement to Compensation under 38 U.S.C. § 1151

Compensation under the provisions of 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran argues that the kidney loss due to a full nephrectomy was caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  

Initially, the Board finds that the Veteran has additional disability of kidney loss due to a full nephrectomy.  Per the report from a January 2017 VA 1151 opinion, a 2010 CT scan showed a right kidney mass.  Unfortunately, VA failed to act upon this mass until three years later in 2013, when a full nephrectomy was finally performed.  In August 2017, VA received an independent 1151 medical opinion from the Veteran's representative.  Per the medical opinion report, after reviewing all the relevant evidence of record, along with the current medical literature, the private examiner found that, had VA acted appropriately in 2010, a partial nephrectomy could have been performed, which would have allowed the Veteran to keep the kidney.  As the three year delay prevented a partial nephrectomy from being performed, the Veteran has additional disability of kidney loss due to a full nephrectomy.

After a review of all the evidence of record, lay and medical, the Board finds the evidence to at least be in equipoise on the question of whether negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care caused the additional disability of kidney loss due to a full nephrectomy.

Per the report from the January 2017 VA 1151 opinion, a VA examiner explained that when the right kidney mass appeared on the 2010 abdominal CT, the mass should have been worked up via further studies, periodic follow-up, and/or a timely biopsy.  Overall these measures should have occurred within a time period of a few weeks to a few months.  Due to VA's failure to enact these measures in a timely manner, the VA examiner found that the Veteran's additional disability was due to the carelessness, negligence, lack of proper skill, error in judgment, and/or similar instance of fault on the part of VA.

As noted above, VA also received an August 2017 independent 1151 medical opinion.  Per the medical opinion, a private examiner opined that VA's failure to properly treat the kidney for three years resulted in the additional disability of kidney loss due to a full nephrectomy.  Had VA properly treated the kidney when the right kidney mass appeared on the 2010 abdominal CT, it is more likely than not that the kidney could have been treated with a partial nephrectomy, which could have saved the kidney.

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for additional disability of kidney loss due to a full nephrectomy, claimed as caused by VA medical treatment, is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

From November 6, 2008, an increased disability rating of 60 percent for left knee total arthroplasty with left thigh muscle atrophy under Diagnostic Code 5055 is granted.

New and material evidence has been submitted to reopen a service connection claim for a lumbosacral spine (back) disorder.

Service connection for lumbosacral spine disorders of DJD and DDD is granted.

New and material evidence has been submitted to reopen a service connection claim for a right knee disorder.

Service connection for a right knee disorder of right knee derangement with genu valgus is granted.

New and material evidence has been submitted to reopen a service connection claim for PTSD.

New and material evidence has been submitted to reopen a service connection claim for a thyroid disorder.

New and material evidence has been submitted to reopen a service connection claim for CAD.

Service connection for residuals of gastric bypass surgery is denied.

Compensation under the provisions of 38 U.S.C. § 1151 for additional disability of kidney loss due to a full nephrectomy is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Acquired Psychiatric Disorder

Service treatment records reflect that during service in November 1976 the Veteran lacerated the left index finger with a pocket knife while trying to cut tape off of a rubber hose.  During the course of this appeal the Veteran has advanced that he was told to lie about the cause of the laceration in November 1976.  Rather, the actual cause of the injury was from racial violence during service.  In a subsequent January 2017 private opinion letter, a private psychologist opined that the Veteran's PTSD was related to this race riot related assault.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

As such, the Board finds remand warranted to obtain an opinion concerning whether the Veteran exhibited "markers" of this alleged personal assault during and/or after service.


Right Elbow Disorder

The Veteran has advanced that the service-connected left knee disorder regularly results in falls, which has caused the Veteran to injury the right elbow and develop a right elbow disorder.  Per a November 2008 VA treatment record, five years earlier (2003) the Veteran fell and broke the right elbow.  The record indicates that there may be some residual deformity.  Therefore, the Board finds remand to obtain a VA elbow examination to be warranted.

CAD

At the December 2017 Board videoconference hearing, the Veteran testified that the currently diagnosed CAD may be secondary to the obesity caused by the service-connected left knee disorder.  As such, remand to obtain a VA CAD opinion is necessary.

Thyroid Disorder, Anemia, Disorder Manifesting as Internal Bleeding, Disorder Manifesting as Temporary Blindness

Also at the December 2017 Board videoconference hearing, the Veteran and representative advanced that a thyroid disorder, anemia, a disorder manifesting as internal bleeding, and/or a disorder manifesting as temporary blindness may be related to the removal of the Veteran's kidney from the right radical nephrectomy, for which the Veteran is now receiving compensation under the provisions of 38 U.S.C. § 1151.  As such, the Board finds remand to obtain the relevant secondary service connection opinions to be warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from April 2016.

Additionally, the record reflects that the Veteran was imprisoned from May 2005 until September 2008.  The Board notes that there may be outstanding relevant treatment records in the possession of the penal institution where the Veteran was incarcerated.  As such, on remand the AOJ should attempt to obtain any such outstanding incarceration treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases or other necessary documentation, contact the records custodian for the Arizona Department of Corrections and request all available medical treatment records related to the Veteran's prior period of incarceration.

2.  Contact the Veteran and request information as to any private health treatment related to the remaining issues on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e).

3.  Associate with the record all VA treatment records pertaining to the treatment of the remaining issues on appeal, not already of record, for the period from April 2016.

4.  Schedule the appropriate VA examinations.  The relevant documents in the record should be made available to the examiners, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

Acquired Psychiatric Disorder

A)  At the conclusion of the examination, identify all currently diagnosed mental health disorders.  In rendering this opinion, the VA examiner should discuss the Veteran's VA treatment records and private examinations and address whether any previous mental health diagnoses were incorrect, if applicable.

B)  Does the record reflect that in-service assault occurred in this case?  If it is the examiner's opinion that in-service assault actually occurred, the examiner should specifically identify which assault markers upon which this opinion is based.

C)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disorder had its onset during a period of active service, including as due to the advanced in-service assault?


Right Elbow

A)  Does the Veteran have a currently diagnosed right elbow disorder?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected left knee total arthroplasty with left thigh muscle atrophy caused a currently diagnosed right elbow disorder, including as due to falls?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service connected left knee total arthroplasty with left thigh muscle atrophy aggravated (that is, worsened in severity) a currently diagnosed right elbow disorder, including as due to falls?

CAD

A)  Is it at least as likely as not (50 percent or higher degree of probability) that obesity stemming from the service-connected left knee total arthroplasty with left thigh muscle atrophy caused the currently diagnosed CAD?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the obesity stemming from the service connected left knee total arthroplasty with left thigh muscle atrophy aggravated (that is, worsened in severity) the currently diagnosed CAD?


Thyroid Disorder

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed thyroid disorder had its onset during a period of active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney caused a currently diagnosed thyroid disorder?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney aggravated (that is, worsened in severity) a currently diagnosed tyroid disorder?

Anemia

A)  Is it at least as likely as not (50 percent or higher degree of probability) that anemia had its onset during a period of active service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney caused anemia?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney aggravated (that is, worsened in severity) anemia?


Disorder Manifesting as Internal Bleeding

A)  Does the Veteran have a currently diagnosed disorder that manifests as internal bleeding?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed disorder manifesting as internal bleeding had its onset during a period of active service?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney caused a currently diagnosed disorder manifesting as internal bleeding?

D)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney aggravated (that is, worsened in severity) a currently diagnosed disorder manifesting as internal bleeding?

Disorder Manifesting as Temporary Blindness

A)  Does the Veteran have a currently diagnosed disorder that manifests as temporary blindness?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed disorder manifesting as temporary blindness had its onset during a period of active service?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney caused a currently diagnosed disorder manifesting as temporary blindness?

D)  Is it at least as likely as not (50 percent or higher degree of probability) that the removal of the Veteran's right kidney aggravated (that is, worsened in severity) a currently diagnosed disorder manifesting as temporary blindness?

5.  Then, readjudicate the issues of service connection for an acquired psychiatric disorder, a thyroid disorder, CAD, a right elbow disorder, anemia, and disorders manifesting as internal bleeding and temporary blindness.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


